COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS



 
IN RE: JAVIER LOPEZ,
 
               Relator.


§
 
§
 
§





No.
    08-11-00324-CR
 
AN ORIGINAL
    PROCEEDING




IN MANDAMUS








 


§
 


 






 



MEMORANDUM OPINION
 
Relator,
Javier Lopex, pro se, has filed a petition
for writ of mandamus, requesting that this Court order the presiding judges of
the 34th, 120th, and 168th Judicial District Courts of El Paso County to
produce, “the indictments, transcripts, recordings, jury panel and attorneys
who were present in the making of the indictments.”
Relief
by writ of mandamus is appropriate in instances where the relator demonstrates
that there is no adequate remedy at law available to correct the alleged harm,
and that the action sought is not discretionary.  See Simon
v. Levario, 306 S.W.3d 318, 320 (Tex.Crim.App. 2009)(orig.
proceeding).  Based on the record before
us, Relator has not demonstrated he is entitled to mandamus relief.  See
Tex.R.App.P. 52.3.  Accordingly, the petition is denied.
 
                                                                        GUADALUPE
RIVERA, Justice
January 18, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.
Antcliff, J., not participating
 
(Do Not Publish)